Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a system for measuring spasticity of claims 6-10 in the reply filed on 1/14/22 is acknowledged.
Claim(s) 1-5 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 8 is objected to because of the following informalities: “wherein the at least one sensor an inertial” (line 1) appears that it should be “wherein the at least one sensor comprises an inertial.”
Claim 9 is objected to because of the following informalities: “a plurality of acceleration signal” (lines 2-3) appears that it should be “a plurality of acceleration signals.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the claim language “at least one sensor, obtaining…” is ambiguous.  Claim 6 is an apparatus-type claim as indicated by “a system.”  However, the language “obtaining at least one sensing signal…” is a method step.  Therefore, it is unclear what weight should be given to a method step in an apparatus-type claim.  The claim is examined as meaning “at least one sensor configured to obtain….”
Dependent claim(s) 7-10 fail to cure the ambiguity of independent claim 6, thus claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-10 will not be rejected under 35 U.S.C. 101 because, although there is a recitation of an abstract idea of outputting a spasticity determination result, the claim language is directed to a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0091091 to Gardiner et al. (hereinafter “Gardiner”) in view of U.S. Patent Application Publication No. 2018/0020951 to Kaifosh et al. (hereinafter “Kaifosh”).
For claim 6, Gardiner discloses a system for measuring spasticity (Fig. 5) (para [0097]-[0106]) para [0085], see “an event”) (also see para [0094], “tremor in a Parkinson’s patient”) (also see para [0114], “intended motions such as guitar strumming”), comprising:

a computation circuit (“computer implementing the processing,” para [0048]) coupled to the at least one sensor (see 552/554 in Fig. 8) for transforming the at least one sensing signal into a two-dimensional image (para [0056]) (also see generally para [0057]-[0063] for an explanation of how the data is input to form the two-dimensional image or “data frame” using one or more convolution kernels) (also see para [0065] for how data can be sliced so that a two-dimensional image is created), and inputting the two-dimensional image into a convolutional algorithm (para [0061]-[0063]) to output (para [0085], the data is output by being displayed) (also see para [0086] and [0088]-[0090]) a spasticity determination result (Fig. 5) (para [0097]-[0106]) para [0085], see “an event”) (also see para [0094], “tremor in a Parkinson’s patient”) (also see para [0114], “intended motions such as guitar strumming”).
Gardiner does not expressly disclose that the convolutional algorithm is a convolutional neural network.
However, Kaifosh teaches a convolutional algorithm that is a convolutional neural network (para [0053]).
It would have been obvious to a skilled artisan to modify Gardiner such that the convolutional algorithm is a convolutional neural network, in view of the teachings of Kaifosh, for the obvious advantage of making the algorithm independent of prior knowledge and human intervention in the feature extraction/recognition of the dataset.
For claim 7, Gardiner further discloses wherein the at least one sensor comprises an inertial sensor, an electromyography sensor, a pressure sensor, or a combination thereof (para [0052]).
For claim 8, Gardiner further discloses wherein the at least one sensor is an inertial sensor and an electromyography sensor (para [0086]) (also see para [0094]), and the least one sensing signal .
Allowable Subject Matter
Claim(s) 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791